ORDER AND LICENSE
CHOATE, Senior District Judge.
This cause came on before me upon the petition of Marine Archaeological Enterprises, Inc.; its President, Martin L. Hall; its Vice-President, Burt D. Webber; its Secretary, Arthur McKee, Jr., who is master of the vessel; and the motor vessel El Melian, owned by Marine Archaeological Enterprises, Inc., for a wrecking and salvaging license, pursuant to 46 U.S.C. § 724. That statute provides as follows:
“No vessel, or master thereof, shall be regularly employed in the business of wrecking on the coast of Florida without the license of the judge of the district court for the district of Florida; and, before licensing any vessel or master, the judge shall be satisfied that the vessel is seaworthy, and properly and sufficiently fitted and equipped for the business of saving property shipwrecked and in distress; and that the master thereof is trustworthy, and innocent of any fraud or misconduct in relation to any property shipwrecked or saved on the coast.”
The court has examined the sworn petition, the inventory of salvage equipment, the affidavit of Oliver W. Folmar to the effect that petitioner Arthur McKee, Jr., is trustworthy and competent as a salvage master, and the affidavit of a marine surveyor to the effect that the motor vessel El Melian is seaworthy and Suitable to be put into service as a salvage vessel.
The statute contemplated the licensing of vessels and masters of vessels to be used as wreckers and salvagers off the Florida coast. It does not contemplate the licensing of a corporate owner of the vessel. Therefore, the petition is denied as to the corporate peti*478tioner Marine Archaeological Enterprises, Inc., and to its officers as such.
The court is satisfied that the vessel El Melicm is seaworthy and properly and sufficiently fitted and equipped for the business of saving property shipwrecked and in distress; and that the master thereof, Arthur McKee, Jr., is trustworthy and innocent of any fraud or misconduct in relation to any property shipwrecked or saved on the coast. Therefore, the petition is granted as to the vessel and its master.
The court does hereby license the motor vessel El Melicm and her master, Arthur McKee, Jr., his agents, servants and employees, to engage in the business of salvaging the wrecking, i. e., saving vessels, cargo, and persons in danger, on the coast of Florida.